Citation Nr: 1631084	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for mobility of teeth #11, 24, and 25, for outpatient treatment purposes. 


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a February 2015 decision, the Board denied entitlement to service connection for mobility of teeth #11, 24, and 25, for compensation purposes and remanded the issue of service connection for mobility of teeth #11, 24, and 25, for treatment purposes, so that a VHA could make a determination of eligibility in the first instance.  A review of the record shows that VHA made a determination in February 2016.  Therefore, consistent with VHA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010, this issue is now properly before the Board.


FINDING OF FACT

The Veteran is in receipt of a 100 percent combined schedular disability rating.


CONCLUSION OF LAW

The criteria for Class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161(h).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Dental Treatment

The Veteran's wife, on behalf of the Veteran, contends that the Veteran is eligible for dental treatment.  She reports that the Veteran has surgical placement of an implant to use as abutment and fabrication of porcelain crowns as a final restoration due to mobility of teeth # 11, 24, and 25.

Initially, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veteran Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (West 2014) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2015).

Here, the RO referred the Veteran's claim to a VA outpatient clinic for dental treatment eligibility determination in October 2014.  Additionally, in February 2016, a VHA facility made a determination as to the Veteran's eligibility for dental treatment and the Veteran was notified of such decision.  

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161 (h) (Class IV eligibility), a veteran whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.

The Veteran filed his claim in December 2012, which has been primarily based on his request for VA dental treatment.  The Veteran is in receipt of a 100 percent schedular rating for major depression, recurrent with psychotic features, from July 6, 1991.  This 100 percent evaluation satisfies the eligibility requirement for Class IV dental treatment from that date.  Accordingly, the Board concludes that service connection for a dental disorder for dental treatment purposes is warranted, to the extent that this benefit has not already been approved by the VHA. 


ORDER

Entitlement to Class IV VA dental treatment is granted, subject to the laws and regulations governing VA benefits and to the extent that this benefit has not already been approved by the VHA. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


